                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

 UNITED STATES OF AMERICA

        v.
                                                   Case No.: 4:11-CR-00037-CDL-MSH-1
 JOHMAR CHANDLER



       ORDER DISMISSING PETITION TO REVOKE SUPERVISED RELEASE

       WHEREAS the government has requested dismissal of the Petition for violation of

supervised release in United States v. Chandler, 4:11-CR-37, pursuant to a written plea

agreement in United States v. Chandler, 4:18-CR-47, and the Court has accepted the plea

agreement, the Petition in United States v. Chandler, 4:11-CR-37, is hereby DISMISSED.

SO ORDERED, this 19th day of August, 2019.



                                             s/Clay D. Land
                                             Hon. Clay D. Land
                                             Chief United States District Court Judge
                                             Middle District of Georgia
                                             Columbus Division
